DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show a third layer on the third pixel electrode exposed by the third opening and comprising a third light emitting layer, wherein a shortest gap between the third opening and the second opening is shorter than a shortest gap between the first opening and the second opening in a plan view (claim 1); wherein, in a plan view, a shortest gap between the third layer and the second opening is shorter than a shortest gap between the first layer and the second opening, and wherein the first opening and the second opening are spaced apart from each other along a first direction, and the second opening and the third opening are spaced apart from each other along a second direction crossing the first direction (claim 15); wherein each of the first layer, the second layer, and the third layer has an island shape, and wherein, in a plan view, a shortest gap between the third pixel electrode and the second pixel electrode is shorter than a shortest gap between the first pixel electrode and the second pixel electrode (claim 20) while having the characteristics as recited in claims 1, 15 and 20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/
Primary Examiner, Art Unit 2892